DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claim 7 is withdrawn due to Applicant’s clarification of how the polymerization conversion was measured, with reference to paragraph [0048] of the published specification in the response filed on January 28, 2022.
The 35 U.S.C. 103 rejections of claims 1-15 over Ryusuke as the primary reference, are withdrawn due to Applicant’s amendment filed on January 28, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryusuke (Espacenet English translation of JP 2017025128) in view of Killilea (US 2007/0269660), as evidenced by Sigma-Aldrich (2-(methacryloyloxy)ethyl acetoacetate) and ChemSpider (acetoacetylethyl methacrylate).

    PNG
    media_image1.png
    111
    290
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 1, Ryusuke teaches an acryl-based ((meth)acrylic copolymer [0009]) adhesive composition (pressure-sensitive adhesive composition [0008]) comprising: an acryl-based copolymer ((meth)acrylic copolymer [0009]) which is formed by polymerization of a monomer mixture including: a (meth)acryl-based monomer comprising an acetoacetyl group (acetoacetoxy group-containing monomer (a3) including acetoacetoxyethyl methacrylate [0009, 0022]), as evidenced by Sigma-Aldrich.
Sigma-Aldrich teaches that acetoacetoxyethyl methacrylate (shown above on the left) is a (meth)acryl-based monomer comprising an acetoacetyl group (right terminal). 
Although Ryusuke teaches that allyl acetoacetate and vinyl acetoacetate can each be included as a monomer comprising an acetoacetyl group ([0022]), Ryusuke fails to teach that the monomer mixture further includes, instead of, or along with acetoacetoxyethyl methacrylate, acetoacetyl ethyl methacrylate which is also a (meth)acryl-based monomer comprising an acetoacetyl group, as evidenced by ChemSpider.
ChemSpider teaches that acetoacetyl ethyl methacrylate (shown above on the right) is also a (meth)acryl-based monomer comprising an acetoacetyl group (lower right terminal).
However, Ryusuke teaches that the acetoacetyl group (acetoxy group [0023]) provides the desired cohesive force and excellent durability (0023]).
Killilea teaches that acetoacetyl ethyl methacrylate ([0065]) can be included in place of, or along with acetoacetoxy ethyl methacrylate ([0065]), to provide the acryl-based copolymer ([0064]) with the desired acetoacetyl functionality ([0065]) for the purpose of then forming a crosslinked network ([0064]) which provides the desired cohesive force and excellent durability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included acetoacetyl ethyl methacrylate, in place of, or along with the acetoacetoxy ethyl methacrylate, as the (meth)acryl-based monomer comprising acetoacetyl group, in the monomer mixture that is polymerized to form the acryl-based copolymer of the acryl-based adhesive composition of Ryusuke, to then form a crosslinked network, as taught by Killilea, in order to obtain the desired cohesive force and excellent durability taught by Ryusuke.
In addition, Ryusuke teaches that the monomer mixture forming by polymerization, the acryl-based copolymer, further includes a (meth)acryl-based monomer comprising a hydroxy group (monomer (a2) [0018] specifically 2-hydroxyethyl acrylate [0019]); a (meth)acryl-based monomer comprising an alicyclic group (cyclohexyl (meth)acrylate [0032]); and an alkyl (meth)acryl-based monomer (monomer (a1) include n-butyl (meth)acrylate [0015]); and a curing agent (cross-linking agent [0009]) comprising a metal chelate compound and an isocyanate compound ([0009]), wherein the acryl-based adhesive composition has a glass transition temperature of -30°C ([0043]) which would be greater after curing due to the movement restricting cross-links, for the purpose of providing the desired adhesive strength at room temperature ([0021]).
Regarding claim 2, modified Ryusuke teaches that the monomer mixture comprises, relative to 100 parts by weight of the monomer mixture, 1-30 parts by weight of the (meth)acryl-based monomer comprising an acetoacetyl group (1 to 30% by mass of an acetoacetoxy group-containing monomer [0009]) which is within the claimed range of 1-40 parts by weight; 10 parts by weight of the (meth)acryl-based monomer comprising a hydroxy group (monomer (a2) [0021]); 0-20 parts by weight of the (meth)acryl-based monomer comprising an alicyclic group (total amount of the above other monomers used is preferably 20% by mass or less [0035]) which contains the claimed range of 1-10 parts by weight; and 50 parts by weight of the alkyl (meth)acryl-based monomer (meth)acrylic acid alkyl ester (a1) [0009]) which is within the claimed range of 40-97 parts by weight.
.	Regarding claim 3, Ryusuke teaches that the monomer mixture further comprises a (meth)acrylate-based monomer comprising an aromatic group ([0028]).
Regarding claim 4, Ryusuke teaches that the monomer mixture comprises, relative to 100 parts by weight of the monomer mixture, 1-30 parts by weight of the (meth)acryl-based monomer comprising an acetoacetyl group (1 to 30% by mass of an acetoacetoxy group-containing monomer [0009]) which is within the claimed range of 1-40 parts by weight; 10 parts by weight of the (meth)acryl-based monomer comprising a hydroxy group (monomer (a2) [0021]); 0-20 parts by weight of the (meth)acryl-based monomer comprising an alicyclic group (total amount of the above other monomers used is preferably 20% by mass or less [0035]) which contains the claimed range of 1-10 parts by weight; 0-20 parts by weight of the (meth)acryl-based monomer comprising an aromatic group (total amount of the above other monomers used is preferably 20% by mass or less [0035]) which contains the claimed range of 1-20 parts by weight; and 50 parts by weight of the alkyl (meth)acryl-based monomer (meth)acrylic acid alkyl ester (a1) [0009]) which is within the claimed range of 40-96 parts by weight.
	Regarding claims 5-6, Ryusuke teaches that the monomer mixture further comprises a monomer including a carboxy group (monomer (a2) carboxyl-group containing monomer [0018] such as acrylic acid [0020]) comprised in an amount of 0.5 parts by weight relative to 100 parts by weight of the monomer mixture (0.5% by mass based on 100% by mass of the monomer component [0021]) which is within the claimed range of 3 parts by weight or less.
	Regarding claim 7, although Ryusuke fails to teach that the acryl-based copolymer has a polymerization conversion of 70% to 90%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Ryusuke teaches the presently claimed acryl-based copolymer which is formed by polymerization of the monomer mixture as described above.
	Regarding claim 8, Ryusuke teaches that the acryl-based copolymer has a weight average molecular weight of 2,000,000 (2 million [0041]).
	Regarding claim 9, Ryusuke teaches that the curing agent is comprised in an amount of 0.1 to 1.5 parts by weight relative to 100 parts by weight of the acryl-based copolymer (isocyanate compound (B1) and the metal chelate compound (B2) [0058]).
	Regarding claim 10, Ryusuke teaches that the acryl-based adhesive further comprises an alkali metal salt (ionic compound, alkali metal ion [0066]).
	Regarding clam 11, Ryusuke teaches that the acryl-based adhesive composition further comprises a lithium salt ([0068]) in an amount of 0.05 to 2.5 parts by weight relative to 100 parts by weight of the acryl-based copolymer ([0069]), which overlaps the claimed range of 0.1-3 parts by weight; and the curing agent is comprised in an amount of 0.1 to 1.5 parts by weight relative to 100 parts by weight of the acryl-based copolymer (isocyanate compound (B1) and the metal chelate compound (B2) [0058]).
Although Ryusuke fails to teach that the acryl-based copolymer has an acid value of 10 or less, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Ryusuke teaches the presently claimed acryl-based copolymer formed from the monomer mixture as described above.
	Regarding claim 12, Ryusuke teaches that the acryl-based adhesive composition can have a gel fraction of 90% after curing ([0076]).
	Regarding claim 13, Ryusuke teaches a polarizing plate comprising: a polarizing film; and an adhesive layer, which is formed on one surface or both surfaces of the polarizing film (pressure-sensitive adhesive layer is arranged in direct contact with the polarizer [0086] only on one side of the polarizer, on both sides of the polarizer [0092]) and comprises a cured product of the acryl-based composition (has a gel fraction [0076]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryusuke in view of Killilea, as evidenced by Sigma-Aldrich and ChemSpider, as applied to claims 1-13 above, and further as evidenced by, and/or in view of Takeda (US 2014/0272201).
Ryusuke, as modified by Killilea, as evidenced by Sigma-Aldrich and ChemSpider, teaches the polarizing plate described above.
	Regarding claim 14, Ryusuke teaches a liquid crystal element comprising the polarizing plate and a liquid crystal panel (cell [0093]), wherein the polarizing plate is bonded (with an adhesive layer [0093]) to at least one surface of the at least one surface (substrate surface [0093]) of the liquid crystal panel ([0093]).  The liquid crystal element is part of a liquid crystal display device, as evidenced by Takeda.
	Takeda teaches a liquid crystal display device comprising the liquid crystal element (liquid crystal display device [0120]).
	Regarding claim 15, Takeda teaches that the liquid crystal display device further comprises a touch panel disposed on the liquid crystal display device (touch sensor/liquid crystal display device [0120]) and hence on the polarizing plate of the liquid crystal display device, for the purpose of providing the desired touch display function.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a touch panel disposed on the polarizing plate of the liquid crystal display device of Ryusuke, in order to obtain the desired touch display function, as taught by Takeda.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new secondary references in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2009/0156731 teaches that a pKa of an acryl-based copolymer containing acrylic acid is about 4 ([0017]).  KR-20160060410 teaches that it was already common practice in the art at the time, to include at least one of acetoacetyl ethyl (meth)acrylate, acetoacetoxy ethyl (meth)acrylate, allyl acetoacetate and vinyl acetoacetate (paras 6-8 of page 5) in a monomer mixture to provide the desired acetoacetyl functionality (para 5 of page 5).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782